DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Frank Gao on 07/30/2021.
The application has been amended as follows: replace claims 1-3, 12 and 16 as follows:

1. (Currently amended) A tire pressure sensor, comprising:
a housing;
a printed circuit board assembly (PCBA) installed in the housing, the PCBA comprising a single printed circuit board and being configured to detect a tire pressure of a tire;
a power supply device installed in the housing and electronically connected to the PCBA; and
an antenna connected to the PCBA, wherein the antenna is disposed on the PCBA and comprises at least one turn, the antenna being configured to transmit a signal comprising a detection result of the tire pressure; wherein a first part of the antenna only surrounds the single printed circuit board, a second part of the antenna only passes through the single printed circuit board;
wherein a face enclosed by each of the at least one turn is not in a same plane with a face of the single printed circuit board.
2. (Currently amended) The tire pressure sensor according to claim 1, wherein the face enclosed by one turn of the antenna is perpendicular to the face of the single printed circuit board.  
single printed circuit board.  
12. (Currently amended) The tire pressure sensor according to claim 9, wherein two separate compartments including a first compartment and a second compartment are formed by the upper housing and lower housing; Page 4 of 9Application Serial No. 16/735,170PATENT Reply to office action of December 18, 2020Docket: CU-74618FG wherein the first compartments is-are configured to accommodate the antenna, and the second compartments is-are configured to accommodate the PCBA and the power supply device.  
16. (Currently amended) The tire pressure sensor according to claim 13, wherein a shape enclosed by at least one turn of the antenna is cut into two portions by a plane in which the single printed circuit board of the PCBA is located; the two portions comprising a first portion cut by the single printed circuit board at a side away from a wheel hub, and a second portion cut by the single printed circuit board at a side close to the wheel hub, after the tire pressure sensor is installed on the tire; the first portion having an area larger than that of the second portion.  

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art references fail to teach or disclose a tire pressure sensor, comprising:
A printed circuit board assembly (PCBA) installed in a housing, the PCBA comprising a single printed circuit board;
An antenna connected to the PCBA, wherein the antenna is disposed on the PCBA and comprises at least one turn; wherein a first part of the antenna only surrounds the single printed circuit board, a second part of the antenna only passes through the single printed circuit board.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAM WAN MA whose telephone number is (571)270-3693.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.